 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 4th
day of March 2015, by and between NCL (Bahamas) Ltd., a company organized under
the laws of Bermuda (the “Company”), which is a wholly owned, indirect
subsidiary of Norwegian Cruise Line Holdings Ltd. (the “Parent Company”) and
Andrew C. Stuart (the “Executive”) and replaces supersedes any previous
contract(s) previously Agreement executed between Company and Executive.

 

RECITALS

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.           The Company desires to offer the Executive the benefits set forth
in this Agreement and provide for the services of the Executive on the terms and
conditions set forth in this Agreement.

 

B.           The Executive desires to be employed by the Company on the terms
and conditions set forth in this Agreement.

 

C.           This Agreement shall govern the employment relationship between the
Executive and the Company and all of its affiliates from and after the date
hereof, and supersedes and negates any previous agreements with respect to such
relationship.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1.Retention and Duties.

 

1.1Retention. The Company does hereby agree to employ the Executive for the
Period of Employment (as such term is defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such employment, on the terms and conditions expressly set
forth in this Agreement.

 

1.2Duties. During the Period of Employment, the Executive shall serve the
Company as its President and Chief Operating Officer, and shall be appointed to
such position on the first day of the Period of Employment. The Executive shall
have duties and obligations generally consistent with that position as the
Company may assign from time to time. The Executive shall comply with the
corporate policies of the Company as they are in effect from time to time

 

 

 

 

throughout the Period of Employment (including, without limitation, the
Company’s Code of Ethical Business Conduct policy, as it may change from time to
time). During the Period of Employment, the Executive shall report directly to
the Chief Executive Officer of the Company. During the Period of Employment, the
Executive shall perform services for the Parent Company, and the Parent
Company’s other subsidiaries, but shall not be entitled to any additional
compensation with respect to such services.

 

1.3No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall (i) devote substantially all of the Executive’s
business time, energy and skill to the performance of the Executive’s duties for
the Company, (ii) perform such duties in a faithful, effective and efficient
manner to the best of Executive’s abilities, and (iii) hold no other employment.
The Executive’s service on the boards of directors (or similar body) of other
business entities is subject to the approval of the Board of Directors of the
Parent Company (the “Board”), provided that the Executive shall be permitted to
serve on one board of directors (or similar bodies) during the Period of
Employment, subject to the Company’s rights to require the Executive’s
resignation pursuant to the following sentence. The Company shall have the right
to require the Executive to resign from any board or similar body (including,
without limitation, any association, corporate, civic or charitable board or
similar body) which he may then serve if the Board reasonably determines that
the Executive’s service on such board or body materially interferes with the
effective discharge of the Executive’s duties and responsibilities or that any
business related to such service is then in competition with any business of the
Company or any of its Affiliates (as such term is defined in Section 5.5),
successors or assigns.

 

1.4No Breach of Contract. The Executive hereby represents to the Company that:
(i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
do not and shall not constitute a breach of, conflict with, or otherwise
contravene or cause a default under, the terms of any other agreement or policy
to which the Executive is a party or otherwise bound or any judgment, order or
decree to which the Executive is subject; (ii) that the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other Person (as such term is defined in Section 5.5)
which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out Executive’s duties hereunder; (iii) the Executive is
not bound by any employment, consulting, non-compete, confidentiality, trade
secret or similar agreement (other than this Agreement) with any other Person;
and (iv) the Executive understands the Company will rely upon the accuracy and
truth of the representations and warranties of the Executive set forth herein
and the Executive consents to such reliance.

 

1.5Location. During the Period of Employment, the Executive’s principal place of
employment shall be the Company’s principal executive office as it may be
located from time to time. The Executive agrees that he will be regularly
present

 

2

 

 

at the Company’s principal executive office. The Executive acknowledges that he
will be required to travel from time to time in the course of performing
Executive’s duties for the Company.

 

2.Period of Employment. The “Period of Employment” shall be a period of one year
commencing on a date on or prior to March 4, 2015 that is mutually agreed to by
the Executive and the Chief Executive Officer of the Company (the “Effective
Date”) and ending at the close of business on the first anniversary of the
Effective Date (the “Termination Date”); provided, however, that this Agreement
shall be automatically renewed, and the Period of Employment shall be
automatically extended for one (1) additional year on the Termination Date and
each anniversary of the Termination Date thereafter, unless either party gives
written notice at least sixty (60) days prior to the expiration of the Period of
Employment (including any renewal thereof) of such party’s desire to terminate
the Period of Employment (such notice to be delivered in accordance with Section
18). The term “Period of Employment” shall include any extension thereof
pursuant to the preceding sentence. Provision of notice that the Period of
Employment shall not be extended or further extended, as the case may be, shall
not constitute a breach of this Agreement and shall not constitute a termination
by the Company without Cause for purposes of this Agreement. Notwithstanding the
foregoing, the Period of Employment is subject to earlier termination as
provided below in this Agreement.

 

3.Compensation.

 

3.1Base Salary. During the Period of Employment, the Company shall pay the
Executive a base salary (the “Base Salary”), which shall be paid biweekly or in
such other installments as shall be consistent with the Company’s regular
payroll practices in effect from time to time. The Executive’s Base Salary shall
be at an annualized rate of Six Hundred Fifty thousand dollars ($650,000.00).
The Compensation Committee of the Board (the “Compensation Committee”) will
review the Executive’s rate of Base Salary on an annual basis and may, in its
sole discretion, increase (but not decrease) the rate then in effect.

 

3.2Incentive Bonus. Beginning with the 2015 fiscal year, the Executive shall be
eligible to receive an incentive bonus for each fiscal year of the Company that
occurs during the Period of Employment (“Incentive Bonus”); provided that the
Executive must be employed by the Company at the time the Company pays the
Incentive Bonus with respect to any such fiscal year in order to be eligible for
an Incentive Bonus with respect to that fiscal year (and, if the Executive is
not so employed at such time, in no event shall he have been considered to have
“earned” any Incentive Bonus with respect to the fiscal year in question). The
Executive’s target Incentive Bonus amount for a particular fiscal year of the
Company shall equal 75% of the Executive’s Base Salary paid by the Company to
the Executive for that fiscal year (the “Target Bonus”); provided that the
Executive’s actual Incentive Bonus amount for a particular fiscal year shall be
determined by the Compensation Committee in its sole discretion, based on
performance objectives (which may include corporate, business unit or division,
financial, strategic, individual or other objectives) established with respect
to that

 

3

 

 

particular fiscal year by the Compensation Committee. Any Incentive Bonus
becoming payable for a particular fiscal year shall be paid in the following
fiscal year, provided that the Executive must be employed by the Company at the
time the Company pays the Incentive Bonus.

 

3.3Equity Award. The Company shall recommend that the Parent Company grant the
Executive an award of one hundred thousand (100,000) non-qualified stock options
to acquire the Parent Company’s ordinary shares as soon as practicable after the
Effective Date. All stock options granted pursuant to this Section 3.3 shall (i)
be granted under the Parent Company’s 2013 Performance Incentive Plan (together
with any successor equity incentive plan, the “Parent Equity Plan”), (ii) have
an exercise price equal to the closing market price of the Parent Company’s
ordinary shares on the date of grant, (iii) have an ordinary term of ten (10)
years (which is subject to earlier termination in accordance with the terms of
the Parent Equity Plan), (iv) subject to the Executive’s continued employment
through each vesting date, vest in four equal annual installments on each of the
first four anniversaries of the Effective Date following the date of grant, (v)
become immediately vested upon the occurrence of a Sale of the Company (as such
term is defined in the Amended and Restated Shareholders’ Agreement of the
Parent Company dated as of January 24, 2013, as amended), subject to the
Executive’s continued employment through immediately prior to such Sale of the
Company, and (vi) be subject to the terms of the Parent Equity Plan and the
option agreement in the Parent Company’s customary form evidencing the awards.
The number of ordinary shares subject to the stock options to be granted
pursuant to this Section 3.3 is subject to equitable and proportional
adjustments to reflect stock splits, stock dividends, mergers, combinations and
similar extraordinary corporate transactions in a manner consistent with the
terms of the Parent Equity Plan. Executive will not receive additional
non-qualified stock options within the 2015 fiscal year. Beginning with the 2016
fiscal year, the Executive shall be eligible to receive additional equity awards
under the Parent Equity Plan on the same schedule as the Company’s other senior
executives. Any future equity awards will have terms and will be granted at
award levels that are generally consistent with awards granted to the Company’s
other senior executives (with appropriate consideration given to the Executive’s
position as President and Chief Operating Officer).

 

4.Benefits.

 

4.1Retirement, Welfare and Fringe Benefits. During the Period of Employment, the
Executive shall be entitled to participate, on a basis generally consistent with
other senior executives, in all employee pension and welfare benefit plans and
programs, all fringe benefit plans and programs and all other benefit plans and
programs (including those providing for perquisites or similar benefits) that
are made available by the Company to the Company’s other senior executives
generally (including, but not limited to the NCL (Bahamas) Ltd. Supplemental
Executive Retirement Plan and the NCL (Bahamas) Ltd. Senior Management
Retirement Savings Plan), in accordance with the eligibility and participation

 

4

 

 

provisions of such plans and as such plans or programs may be in effect from
time to time. The Executive’s participation in the foregoing plans and programs
is subject to the eligibility and participation provisions of such plans, and
the Company’s right to amend or terminate such plans from time to time in
accordance with their terms.

 

4.2Medical Executive Reimbursement Plan. During the Period of Employment, the
Company will provide the Executive, and the Executive’s spouse and dependent
children, with a Medical Executive Reimbursement Plan, subject to the terms and
conditions of such plan. Reimbursement under said plan shall be limited to a
maximum of fifteen thousand dollars ($15,000) in any calendar year.

 

4.3Company Automobile. During the Period of Employment, the Company shall
provide the Executive with a monthly cash car allowance of up to one thousand
five hundred dollars ($1,500.00) per month, in accordance with the Company’s
policy as in effect from time to time.

 

4.4Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and shall be entitled to reimbursement for all reasonable
business expenses the Executive incurs during the Period of Employment in
connection with carrying out the Executive’s duties for the Company, subject to
the Company’s expense reimbursement policies and any pre-approval policies in
effect from time to time.

 

4.5Vacation and Other Leave. During the Period of Employment, the Executive’s
annual rate of vacation accrual shall be five (5) weeks per year; provided that
such vacation shall accrue on a bi-weekly basis in accordance with the Company’s
regular payroll cycle and be subject to the Company’s vacation policies in
effect from time to time. The Executive shall also be entitled to all other
holiday and leave pay generally available to other senior executives of the
Company.

 

5.Termination.

 

5.1Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as such term is defined in Section 5.5), or (ii) without Cause, or (iii)
in the event of the Executive’s death, or (iv) in the event that the Board
determines in good faith that the Executive has a Disability (as such term is
defined in Section 5.5).

 

5.2Termination by the Executive. The Executive’s employment by the Company, and
the Period of Employment, may be terminated by the Executive with no less than
sixty (60) days advance written notice to the Company (such notice to be
delivered in accordance with Section 18).

 

5.3Benefits Upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or

 

5

 

 

by the Executive, or upon or following the expiration of the Period of
Employment (in any case, the date that the Executive’s employment by the Company
terminates is referred to as the “Severance Date”), the Company shall have no
further obligation to make or provide to the Executive, and the Executive shall
have no further right to receive or obtain from the Company, any payments or
benefits except as follows:

 

(a)The Company shall pay the Executive (or, in the event of Executive’s death,
the Executive’s estate) any Accrued Obligations (as such term is defined in
Section 5.5);

 

(b)If, during the Period of Employment, the Executive’s employment with the
Company is terminated by the Company without Cause (and other than due to the
Executive’s death or in connection with a good faith determination by the Board
that the Executive has a Disability), the Executive shall be entitled to the
following benefits:

 

(i)The Company shall pay the Executive (in addition to the Accrued Obligations),
subject to tax withholding and other authorized deductions, an amount equal to
one times Executive’s Base Salary at the annualized rate in effect on the
Severance Date. Such amount is referred to hereinafter as the “Severance
Benefit.” Subject to Section 5.7(a), the Company shall pay the Severance Benefit
to the Executive in substantially equal installments in accordance with the
Company’s standard payroll practices over a period of twelve (12) consecutive
months, with the first installment payable in the month following the month in
which the Executive’s Separation from Service (as such term is defined in
Section 5.5) occurs. (For purposes of clarity, each such installment shall equal
the applicable fraction of the aggregate Severance Benefit. For example, if such
installments were to be made on a monthly basis, each installment would equal
one-twelfth (1/12th) of the Severance Benefit.)

 

(ii)Subject to the Executive’s continued payment of the same percentage of the
applicable premiums as he was paying on the Severance Date, the Company will pay
or reimburse the Executive for Executive’s premiums charged to continue medical
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), at the same or reasonably equivalent medical coverage for the
Executive (and, if applicable, the Executive’s eligible dependents) as in effect
immediately prior to the Severance Date, to the extent that the Executive elects
such continued coverage; provided that the Company’s obligation to make any
payment or reimbursement pursuant to this clause (ii) shall, subject to Section
5.7(a), commence with continuation coverage for the month following the month in
which the

 

6

 

 

Executive’s Separation from Service occurs and shall cease with continuation
coverage for the twelfth month following the month in which the Executive’s
Separation from Service occurs (or, if earlier, shall cease upon the first to
occur of the Executive’s death, the date the Executive becomes eligible for
coverage under the health plan of a future employer, or the date the Company
ceases to offer group medical coverage to its active executive employees or the
Company is otherwise under no obligation to offer COBRA continuation coverage to
the Executive). To the extent the Executive elects COBRA coverage, he shall
notify the Company in writing of such election prior to such coverage taking
effect and complete any other continuation coverage enrollment procedures the
Company may then have in place.

 

(c)Notwithstanding the foregoing provisions of this Section 5.3, if the
Executive breaches Executive’s obligations under Section 6 of this Agreement at
any time, from and after the date of such breach and not in any way in
limitation of any right or remedy otherwise available to the Company, the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of the Severance Benefit or to
any continued Company-paid or reimbursed coverage pursuant to Section
5.3(b)(ii); provided that, if the Executive provides the release contemplated by
Section 5.4, in no event shall the Executive be entitled to a Severance Benefit
payment of less than $5,000, which amount the parties agree is good and adequate
consideration, in and of itself, for the Executive’s release contemplated by
Section 5.4.

 

(d)The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; or (ii) the Executive’s rights under COBRA to continue
participation in medical, dental, hospitalization and life insurance coverage.

 

5.4Release; Exclusive Remedy.

 

(a)This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Company obligation to the Executive
pursuant to Section 5.3(b) or any other obligation to accelerate vesting of any
equity-based award in connection with the termination of the Executive’s
employment, the Executive shall, upon or promptly following his last day of
employment with the Company (and in any event within twenty-one (21) days
following the Executive’s last day of employment), execute a general release
agreement in substantially the form of Exhibit A (with such amendments that may
be necessary to ensure the release is enforceable to the fullest extent
permissible under then

 

7

 

 

applicable law), and such release agreement shall have not been revoked by the
Executive pursuant to any revocation rights afforded by applicable law.

 

(b)The Executive agrees that the payments and benefits contemplated by Section
5.3 (and any applicable acceleration of vesting of an equity-based award in
accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of Executive’s employment and the Executive covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. The Company and the Executive acknowledge and agree
that there is no duty of the Executive to mitigate damages under this Agreement.
All amounts paid to the Executive pursuant to Section 5.3 shall be paid without
regard to whether the Executive has taken or takes actions to mitigate damages.
The Executive agrees to resign, on the Severance Date, as an officer and
director of the Company and any Affiliate of the Company, and as a fiduciary of
any benefit plan of the Company or any Affiliate of the Company, and to promptly
execute and provide to the Company any further documentation, as requested by
the Company, to confirm such resignation.

 

5.5Certain Defined Terms.

 

(a)As used herein, “Accrued Obligations” means:

 

(i)any Base Salary that had accrued but had not been paid on or before the
Severance Date (including accrued and unpaid vacation time to the extent that
the Executive is entitled to accrued vacation in accordance with the Company’s
policy in effect at the applicable time); and

 

(ii)any reimbursement due to the Executive pursuant to Section 4.4 or Section
4.6 for expenses reasonably incurred by the Executive on or before the Severance
Date and documented and pre-approved, to the extent applicable, in accordance
with the Company’s expense reimbursement policies in effect at the applicable
time.

 

(b)As used herein, “Affiliate” of the Company means a Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Company. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person. For purposes of clarity and without
limiting the

 

8

 

 

generality of the foregoing, the term “Affiliate” includes any Person that meets
the definition of “Affiliate” and is, directly or indirectly through any other
Person, engaged in the Business (as such term is defined in Section 6.2) if that
Person is controlled by Apollo Global Management, LLC or any of its affiliated
funds or Genting HK and its affiliates. However, any Person that would not
otherwise be an Affiliate of the Company but for its ownership by Apollo Global
Management, LLC or its affiliated funds shall not be considered an Affiliate if
such Person is not, directly or indirectly through any other Person, engaged in
the Business (as such term is defined in Section 6.2).

 

(c)As used herein, “Cause” shall mean, as reasonably determined by a majority of
the Board (excluding the Executive, if he is then a member of the Board) based
on the information then known to it, that one or more of the following has
occurred:

 

(i)the Executive has committed a felony (under the laws of the United States or
any relevant state, or a similar crime or offense under the applicable laws of
any relevant foreign jurisdiction), other than through vicarious liability not
related to the Company or any of its Affiliates;

 

(ii)the Executive has engaged in acts of fraud, dishonesty or other acts of
willful misconduct in the course of Executive’s duties hereunder;

 

(iii)the Executive willfully fails to perform or uphold Executive’s duties under
this Agreement and/or willfully fails to comply with reasonable directives of
the Board and/or Chief Executive Officer, in either case after there has been
delivered to the Executive a written demand for performance from the Company and
the Executive fails to remedy such condition(s) within ten (10) days of
receiving such written notice thereof; or

 

(iv)any breach by the Executive of the provisions of Section 6, or any material
breach by the Executive of any other contract he is a party to with the Company
or any of its Affiliates.

 

(d)As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of Executive’s employment with the Company, even
with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 90 days in any 180-day period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

 

9

 

 

(e)As used herein, the term “Person” shall be construed broadly and shall
include, without limitation, an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

(f)As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

 

5.6Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. This notice of termination must be
delivered in accordance with Section 18 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and the
basis of any termination by the Company for Cause.

 

5.7Section 409A.

 

(a)If the Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of the Executive’s Separation from
Service, the Executive shall not be entitled to any payment or benefit pursuant
to Section 5.3(b) until the earlier of (i) the date which is six (6) months
after Executive’s Separation from Service for any reason other than death, or
(ii) the date of the Executive’s death. The provisions of this paragraph shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A of the Code. For purposes of
clarity, the six (6) month delay shall not apply in the case of any short-term
deferral as contemplated by Treasury Regulation Section 1.409A-1(b)(4) or
severance pay contemplated by Treasury Regulation Section 1.409A-1(b)(9)(iii) to
the extent of the limits set forth therein. Any amounts otherwise payable to the
Executive upon or in the six (6) month period following the Executive’s
Separation from Service that are not so paid by reason of this Section 5.7(a)
shall be paid (without interest) as soon as practicable (and in all events
within thirty (30) days) after the date that is six (6) months after the
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).

 

(b)To the extent that any benefits pursuant to Section 5.3(b)(ii) or
reimbursements pursuant to Section 4 (other than Section 4.6) are taxable to the
Executive, any reimbursement payment due to the Executive pursuant to any such
provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in

 

10

 

 

which the related expense was incurred. The benefits and reimbursements pursuant
to Section 5.3(b)(ii) and Section 4 (other than Section 4.6) are not subject to
liquidation or exchange for another benefit and the amount of such benefits and
reimbursements that the Executive receives in one taxable year shall not affect
the amount of such benefits or reimbursements that the Executive receives in any
other taxable year.

 

(c)Any installment payments provided for in this Agreement shall be treated as
separate payments for purposes of Section 409A of the Code. This Agreement is
intended to comply with the requirements of Section 409A of the Code and shall
be interpreted consistent with this intent so as to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A of the Code.

 

5.8Possible Limitation of Benefits in Connection with a Change in Control.
Notwithstanding anything contained in this Agreement to the contrary, if
following a change in ownership or effective control or in the ownership of a
substantial portion of assets (in each case, within the meaning of Section 280G
of the Code), the tax imposed by Section 4999 of the Code or any similar or
successor tax (the “Excise Tax”) applies to any payments, benefits and/or
amounts received by the Executive pursuant to this Agreement or otherwise,
including, without limitation, any acceleration of the vesting of outstanding
stock options or other equity awards (collectively, the “Total Payments”), then
the Total Payments shall be reduced (but not below zero) so that the maximum
amount of the Total Payments (after reduction) shall be one dollar ($1.00) less
than the amount which would cause the Total Payments to be subject to the Excise
Tax; provided that such reduction to the Total Payments shall be made only if
the total after-tax benefit to the Executive is greater after giving effect to
such reduction than if no such reduction had been made. If such a reduction is
required, the Company shall reduce or eliminate the Total Payments by first
reducing or eliminating any cash payments under this Agreement, then by reducing
or eliminating any accelerated vesting of stock options, then by reducing or
eliminating any accelerated vesting of other equity awards, then by reducing or
eliminating any other remaining Total Payments, in each case in reverse order
beginning with the payments which are to be paid the farthest in time from the
date of the transaction triggering the Excise Tax. The provisions of this
Section 5.8 shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.

 

6.Protective Covenants.

 

6.1Confidential Information; Inventions.

 

(a)The Executive shall not disclose or use at any time, either during the Period
of Employment or thereafter, any Confidential Information (as defined below) of
which the Executive is or becomes aware, whether or

 

11

 

 

not such information is developed by Executive, except to the extent that such
disclosure or use is directly related to and required by the Executive’s
performance in good faith of duties for the Company. The Executive will take all
appropriate steps to safeguard Confidential Information in Executive’s
possession and to protect it against disclosure, misuse, espionage, loss and
theft. The Executive shall deliver to the Company at the termination of the
Period of Employment, or at any time the Company may request, all memoranda,
notes, plans, records, reports, computer tapes and software and other documents
and data (and copies thereof) relating to the Confidential Information or the
Work Product (as hereinafter defined) of the business of the Company or any of
its Affiliates which the Executive may then possess or have under Executive’s
control. Notwithstanding the foregoing, the Executive may truthfully respond to
a lawful and valid subpoena or other legal process, but shall give the Company
the earliest possible notice thereof, shall, as much in advance of the return
date as possible, make available to the Company and its counsel the documents
and other information sought, and shall assist the Company and such counsel in
resisting or otherwise responding to such process.

 

(b)As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or its Affiliates in connection with their
businesses, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the Effective Date) concerning (i)
the business or affairs of the Company (or such predecessors), (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice, (xii)
customers and clients and customer or client lists, (xiii) other copyrightable
works, (xiv) all production methods, processes, technology and trade secrets,
and (xv) all similar and related information in whatever form. Confidential
Information will not include any information that has been published (other than
a disclosure by the Executive in breach of this Agreement) in a form generally
available to the public prior to the date the Executive proposes to disclose or
use such information. Confidential Information will not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.

 

(c)As used in this Agreement, the term “Work Product” means all inventions,
innovations, improvements, technical information, systems, software

 

12

 

 

developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable, copyrightable, registerable as a trademark, reduced
to writing, or otherwise) which relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours, whether or not by the use
of the facilities of the Company or any of its Affiliates, and whether or not
alone or in conjunction with any other person) while employed by the Company
(including those conceived, developed or made prior to the Effective Date)
together with all patent applications, letters patent, trademark, trade name and
service mark applications or registrations, copyrights and reissues thereof that
may be granted for or upon any of the foregoing. All Work Product that the
Executive may have discovered, invented or originated during Executive’s
employment by the Company or any of its Affiliates prior to the Effective Date
or that she may discover, invent or originate during the Period of Employment or
at any time prior to the Severance Date, shall be the exclusive property of the
Company and its Affiliates, as applicable, and Executive hereby assigns all of
Executive’s right, title and interest in and to such Work Product to the Company
or its applicable Affiliate, including all intellectual property rights therein.
Executive shall promptly disclose all Work Product to the Company, shall execute
at the request of the Company any assignments or other documents the Company may
deem necessary to protect or perfect its (or any of its Affiliates’, as
applicable) rights therein, and shall assist the Company, at the Company’s
expense, in obtaining, defending and enforcing the Company’s (or any of its
Affiliates’, as applicable) rights therein. The Executive hereby appoints the
Company as Executive’s attorney-in-fact to execute on Executive’s behalf any
assignments or other documents deemed necessary by the Company to protect or
perfect the Company’s (and any of its Affiliates’, as applicable) rights to any
Work Product.

 

6.2Restriction on Competition. The Executive acknowledges that, in the course of
Executive’s employment with the Company and/or its Affiliates , he has become
familiar, or will become familiar, with the Company’s and its Affiliates’ and
their predecessors’ trade secrets and with other Confidential Information
concerning the Company, its Affiliates and their respective predecessors and
that Executive’s services have been and will be of special, unique and
extraordinary value to the Company and its Affiliates. The Executive agrees that
if the Executive were to become employed by, or substantially involved in, the
business of a competitor of the Company or any of its Affiliates during the
twelve months following the Severance Date, it would be very difficult for the
Executive not to rely on or use the Company’s and its Affiliates’ trade secrets
and Confidential Information. Thus, to avoid the inevitable disclosure of the
Company’s and its Affiliates’ trade secrets and Confidential Information, and to
protect such trade secrets and Confidential Information and the Company’s and
its Affiliates’ relationships and

 

13

 

 

goodwill with customers, during the Period of Employment and for a period of
twelve months after the Severance Date, the Executive will not directly or
indirectly through any other Person engage in, enter the employ of, render any
services to, have any ownership interest in, nor participate in the financing,
operation, management or control of, any Competing Business. For purposes of
this Agreement, the phrase “directly or indirectly through any other Person
engage in” shall include, without limitation, any direct or indirect ownership
or profit participation interest in such enterprise, whether as an owner,
stockholder, member, partner, joint venturer or otherwise, and shall include any
direct or indirect participation in such enterprise as an employee, consultant,
director, officer, licensor of technology or otherwise. For purposes of this
Agreement, “Competing Business” means a Person anywhere in the continental
United States and elsewhere in the world where the Company and its Affiliates
engage in business, or reasonably anticipate engaging in business, on the
Severance Date (the “Restricted Area”) that at any time during the Period of
Employment has competed, or at any time during the twelve month period following
the Severance Date competes, with the Company or any of its Affiliates in the
provision of travel services, including, without limitation, travel services
related to the cruise ship industry (the “Business”). Nothing herein shall
prohibit the Executive from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as the Executive has no active participation in the business of such
corporation.

 

6.3Non-Solicitation of Employees and Consultants. During the Period of
Employment and for a period of twenty four months after the Severance Date, the
Executive will not directly or indirectly through any other Person (i) induce or
attempt to induce any employee or independent contractor of the Company or any
Affiliate of the Company to leave the employ or service, as applicable, of the
Company or such Affiliate, or in any way interfere with the relationship between
the Company or any such Affiliate, on the one hand, and any employee or
independent contractor thereof, on the other hand, or (ii) hire any person who
was an employee of the Company or any Affiliate of the Company until twelve
months after such individual’s employment relationship with the Company or such
Affiliate has been terminated.

 

6.4Non-Solicitation of Customers. During the Period of Employment and for a
period of twenty four months after the Severance Date, the Executive will not
directly or indirectly through any other Person influence or attempt to
influence customers, vendors, suppliers, licensors, lessors, joint venturers,
associates, consultants, agents, or partners of the Company or any Affiliate of
the Company to divert their business away from the Company or such Affiliate,
and the Executive will not otherwise interfere with, disrupt or attempt to
disrupt the business relationships, contractual or otherwise, between the
Company or any Affiliate of the Company, on the one hand, and any of its or
their customers, suppliers, vendors, lessors, licensors, joint venturers,
associates, officers, employees, consultants, managers, partners, members or
investors, on the other hand.

 

14

 

 

6.5Understanding of Covenants. The Executive represents that he (i) is familiar
with and has carefully considered the foregoing covenants set forth in this
Section 6 (together, the “Restrictive Covenants”), (ii) is fully aware of
Executive’s obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company and its Affiliates currently conduct
business throughout the continental United States and the rest of the world, (v)
agrees that the Restrictive Covenants are necessary to protect the Company’s and
its Affiliates’ confidential and proprietary information, good will, stable
workforce, and customer relations, and (vi) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether the Executive is then entitled to receive
severance pay or benefits from the Company. The Executive understands that the
Restrictive Covenants may limit Executive’s ability to earn a livelihood in a
business similar to the Business of the Company and any of its Affiliates, but
he nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given Executive’s education, skills and
ability), the Executive does not believe would prevent Executive from otherwise
earning a living. The Executive agrees that the Restrictive Covenants do not
confer a benefit upon the Company disproportionate to the detriment of the
Executive.

 

6.6Enforcement. The Executive agrees that the Executive’s services are unique
and that he has access to Confidential Information and Work Product.
Accordingly, without limiting the generality of Section 17, the Executive agrees
that a breach by the Executive of any of the covenants in this Section 6 would
cause immediate and irreparable harm to the Company that would be difficult or
impossible to measure, and that damages to the Company for any such injury would
therefore be an inadequate remedy for any such breach. Therefore, the Executive
agrees that in the event of any breach or threatened breach of any provision of
this Section 6, the Company shall be entitled, in addition to and without
limitation upon all other remedies the Company may have under this Agreement, at
law or otherwise, to obtain specific performance, injunctive relief and/or other
appropriate relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Section 6. The Executive
further agrees that the applicable period of time any Restrictive Covenant is in
effect following the Severance Date, as determined pursuant to the foregoing
provisions of this Section 6, shall be extended by the same amount of time that
Executive is in breach of any Restrictive Covenant.

 

7.Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

15

 

 

8.Successors and Assigns.

 

(a)This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Without limiting the generality of the preceding
sentence, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assignee, as applicable, which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

9.Number and Gender; Examples. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.

 

10.Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

11.Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF FLORIDA OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL
LAW OF THE STATE OF FLORIDA WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF
THIS AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF
LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY
APPLY.

 

12.Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent

 

16

 

 

jurisdiction to be invalid, prohibited or unenforceable under any present or
future law, and if the rights and obligations of any party under this Agreement
will not be materially and adversely affected thereby, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable; furthermore, in lieu of such invalid or
unenforceable provision there will be added automatically as a part of this
Agreement, a legal, valid and enforceable provision as similar in terms to such
invalid or unenforceable provision as may be possible. Notwithstanding the
foregoing, if such provision could be more narrowly drawn (as to geographic
scope, period of duration or otherwise) so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

13.Entire Agreement; Legal Effect. This Agreement embodies the entire agreement
of the parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bear upon the subject matter hereof. Any prior
negotiations, correspondence, agreements, proposals or understandings relating
to the subject matter hereof shall be deemed to have been merged into this
Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.

 

14.Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

15.Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

16.Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

 

17.Remedies. Each of the parties to this Agreement and any such person or entity
granted rights hereunder whether or not such person or entity is a signatory
hereto shall be entitled to enforce its rights under this Agreement specifically
to recover damages and

 

17

 

 

costs for any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that each party may in its sole discretion
apply to any court of law or equity of competent jurisdiction for specific
performance, injunctive relief and/or other appropriate equitable relief
(without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Agreement. Each party shall be responsible
for paying its own attorneys’ fees, costs and other expenses pertaining to any
such legal proceeding and enforcement regardless of whether an award or finding
or any judgment or verdict thereon is entered against either party.

 

18.Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, transmitted via telecopier, mailed by first
class mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the recipient at the address
below indicated or at such other address or to the attention of such other
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder and received
when delivered personally, when received if transmitted via telecopier, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.

 

if to the Company:

 

NCL (Bahamas) Ltd.

7665 Corporate Center Drive

Miami, FL 33126

Facsimile: (305) 436-4101

Attn: Senior Vice President of Human Resources

 

with a copy to:

 

NCL (Bahamas) Ltd.

7665 Corporate Center Drive

Miami, FL 33126

Facsimile: (305) 436-4101

Attn: Board of Directors

 

if to the Executive, to the address most recently on file in the payroll records
of the Company.

 

19.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic or other electronic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

 

18

 

 

20.Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

 

IN WITNESS WHEREOF, the Parent Company and the Executive have executed this
Agreement as of the date hereof.

 

  “PARENT COMPANY”       Norwegian Cruise Line Holdings Ltd.   a company
organized under the laws of Bermuda         By: /s/ Frank Del Rio   Name: Frank
Del Rio   Title: President & Chief Executive Officer       “EXECUTIVE”       /s/
Andrew C. Stuart   Andrew  C. Stuart

 

19

 

 

Exhibit A

 

FORM OF RELEASE AGREEMENT

 

This Release Agreement (this “Release Agreement”) is entered into this      day
of ___________ 20__, by and between [                    ], an individual
(“Executive”), and NCL (Bahamas) Ltd., a company organized under the laws of
Bermuda (the “Company”), which is a wholly owned, indirect subsidiary of
Norwegian Cruise Line Holdings Ltd. (the “Parent Company”).

 

WHEREAS, Executive has been employed by the Company or one of its subsidiaries;
and

 

WHEREAS, Executive’s employment by the Company or one of its subsidiaries has
terminated and, in connection with the Executive’s Employment Agreement with the
Company, dated as of [______________] (the “Employment Agreement”), the Company
and Executive desire to enter into this Release Agreement upon the terms set
forth herein;

 

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company to pay severance and other benefits (conditioned upon this Release
Agreement) under and pursuant to the Employment Agreement, Executive and the
Company agree as follows:

 

1.         Termination of Employment. Executive’s employment with the Company
terminated on [_________, __________] (the “Separation Date”). Executive waives
any right or claim to reinstatement as an employee of the Company and each of
its affiliates. Executive hereby confirms that Executive does not hold any
position as an officer, director or employee with the Company and each of its
affiliates. Executive acknowledges and agrees that Executive has received all
amounts owed for Executive’s regular and usual salary (including, but not
limited to, any overtime, bonus, accrued vacation, commissions, or other wages),
reimbursement of expenses, sick pay and usual benefits.

 

2.         Release. Executive, on behalf of Executive, Executive’s descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company and each of its parents, subsidiaries and affiliates, past and present,
as well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them, hereinafter
together and collectively referred to as the “Releasees,” with respect to and
from any and all claims, wages, demands, rights, liens, agreements or contracts
(written or oral), covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden (each, a “Claim”), which he now owns or holds or he has at any time
heretofore owned or held or may in the future hold as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Executive’s service as an officer, director, employee, member or
manager of any Releasee, Executive’s separation from Executive’s position as an
officer, director, employee, manager

 

 

 

 

and/or member, as applicable, of any Releasee, or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatever), whether
known or unknown, suspected or unsuspected, resulting from any act or omission
by or on the part of said Releasees, or any of them, committed or omitted prior
to the date of this Release Agreement including, without limiting the generality
of the foregoing, any Claim under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act, the Family and Medical Leave Act of 1993, or any other federal, state or
local law, regulation, or ordinance, or any Claim for severance pay, equity
compensation, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability (the “Release”); provided, however, that the foregoing Release
does not apply to any obligation of the Company to Executive pursuant to any of
the following: (1) any equity-based awards previously granted by the Company or
its affiliates to Executive, to the extent that such awards continue after the
termination of Executive’s employment with the Company in accordance with the
applicable terms of such awards (and subject to any limited period in which to
exercise such awards following such termination of employment); (2) any right to
indemnification that Executive may have pursuant to the Bylaws of the Company,
its Articles of Incorporation or under any written indemnification agreement
with the Company (or any corresponding provision of any subsidiary or affiliate
of the Company) or applicable state law with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to Executive’s
service as an employee, officer or director of the Company or any of its
subsidiaries or affiliates; (3) with respect to any rights that Executive may
have to insurance coverage for such losses, damages or expenses under any
Company (or subsidiary or affiliate) directors and officers liability insurance
policy; (4) any rights to continued medical or dental coverage that Executive
may have under COBRA (or similar applicable state law); (5) any rights to the
severance and other benefits payable under Section 5.3 of the Employment
Agreement in accordance with the terms of the Employment Agreement; or (6) any
rights to payment of benefits that Executive may have under a retirement plan
sponsored or maintained by the Company or its affiliates that is intended to
qualify under Section 401(a) of the Internal Revenue Code of 1986, as amended.
In addition, this Release does not cover any Claim that cannot be so released as
a matter of applicable law. Executive acknowledges and agrees that he has
received any and all leave and other benefits that she has been and is entitled
to pursuant to the Family and Medical Leave Act of 1993.

 

3.         ADEA Waiver. Executive expressly acknowledges and agrees that by
entering into this Release Agreement, Executive is waiving any and all rights or
Claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Release Agreement. Executive further expressly acknowledges
and agrees that:

 

A.           In return for this Release Agreement, the Executive will receive
consideration beyond that which the Executive was already entitled to receive
before entering into this Release Agreement;

 

B.           Executive is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Release Agreement;

 

2

 

 

 

C.           Executive has voluntarily chosen to enter into this Release
Agreement and has not been forced or pressured in any way to sign it;

 

D.           Executive was given a copy of this Release Agreement on
[                    , 20    ] and informed that he had twenty one (21) days
within which to consider this Release Agreement and that if he wished to execute
this Release Agreement prior to expiration of such 21-day period, he should
execute the Endorsement attached hereto;

 

E.           Executive was informed that he had seven (7) days following the
date of execution of this Release Agreement in which to revoke this Release
Agreement, and this Release Agreement will become null and void if Executive
elects revocation during that time. Any revocation must be in writing and must
be received by the Company during the seven-day revocation period. In the event
that Executive exercises Executive’s right of revocation, neither the Company
nor Executive will have any obligations under this Release Agreement;

 

F.           Nothing in this Release Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law.

 

4.         No Transferred Claims. Executive warrants and represents that the
Executive has not heretofore assigned or transferred to any person not a party
to this Release Agreement any released matter or any part or portion thereof and
she shall defend, indemnify and hold the Company and each of its affiliates
harmless from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation is commenced) based on or
in connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

5.         Severability. It is the desire and intent of the parties hereto that
the provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Release Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

6.         Counterparts. This Release Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. This Release Agreement shall
become binding when one or more counterparts

 

3

 

 

hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic or other electronic
copies of such signed counterparts may be used in lieu of the originals for any
purpose.

 

7.         Successors. This Release Agreement is personal to Executive and shall
not, without the prior written consent of the Company, be assignable by
Executive. This Release Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Release Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company’s assets, or to which the
Company assigns this Release Agreement by operation of law or otherwise.

 

8.         Governing Law. THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT
PREEMPTED BY UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF FLORIDA,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE
(WHETHER OF THE STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
LAWS OF ANY JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE
STATE OF FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE
FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE
INTERNAL LAW OF THE STATE OF FLORIDA, WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS RELEASE AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE
OF LAW OR CONFLICT OF LAW ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER
JURISDICTION WOULD ORDINARILY APPLY.

 

9.         Amendment and Waiver. The provisions of this Release Agreement may be
amended and waived only with the prior written consent of the Company and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Release Agreement or any provision hereof.

 

10.       Descriptive Headings. The descriptive headings of this Release
Agreement are inserted for convenience only and do not constitute a part of this
Release Agreement.

 

11.       Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Release Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

4

 

 

12.       Nouns and Pronouns. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and
vice-versa.

 

13.       Legal Counsel. Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice. Executive acknowledges and agrees
that he has read and understands this Release Agreement completely, is entering
into it freely and voluntarily, and has been advised to seek counsel prior to
entering into this Release Agreement and he has had ample opportunity to do so.

 

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of Florida that the foregoing is true and
correct.

 

EXECUTED this ____ day of _________ 20__, at _________

 

  “Executive”        

 



  Print Name:  

 

  “PARENT COMPANY”       NORWEGIAN CRUISE LINE HOLDINGS LTD.,   a company
organized under the laws of Bermuda,         By:     Name:     Title:  

 

5

 

 

ENDORSEMENT

 

I, ________________, hereby acknowledge that I was given 21 days to consider the
foregoing Release Agreement and voluntarily chose to sign the Release Agreement
prior to the expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the United States and the
State of Florida that the foregoing is true and correct.

 

EXECUTED this [____] day of [__________ 200__].

 

      Print Name:  

 

 

